Citation Nr: 1745814	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-34 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 2011, for the award of service connection for paranoid schizophrenia.

2.  Entitlement to an effective date prior to August 11, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to February 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  On July 12, 2006, the Veteran filed an original claim of service connection for a psychiatric disability.  A December 2006 rating decision denied service connection for a psychiatric disability, and he was furnished notice of that determination and of his appellate rights in a December 2006 letter (mailed to his address of record at that time).  The December 2006 rating decision became final when he did not appeal that decision or submit any new and material evidence within one year following notice.

2.  On December 17, 2008, the Veteran filed a petition to reopen the claim of service connection for a psychiatric disability.  A November 2009 rating decision reopened the claim and denied service connection for a psychiatric disability, and he was furnished notice of that determination and of his appellate rights in a November 2009 letter (mailed to his address of record at that time).  The November 2009 rating decision became final when he did not appeal that decision or submit any new and material evidence within one year following notice.

3.  On August 11, 2011, VA received the Veteran's petition to reopen the claim of service connection for a psychiatric disability.  A March 2012 rating decision reopened the claim and granted service connection for paranoid schizophrenia at a 70 percent rating, effective August 11, 2011 (the date of the instant petition to reopen).
4.  The March 2012 rating decision awarded the Veteran a TDIU rating, effective August 11, 2011 (the date on which service connection was granted at a 70 percent rating for paranoid schizophrenia, which is the disability upon which the TDIU rating is based).

5.  The Veteran was not service-connected for any disabilities prior to August 11, 2011.


CONCLUSIONS OF LAW

1.  An effective date prior to August 11, 2011 for the award of service connection for paranoid schizophrenia is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  An effective date prior to August 11, 2011 for the award of a TDIU rating is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  In August 2014, he was furnished a complete copy of his claims file, thereby fulfilling his Freedom of Information Act (FOIA) request.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of entitlement to an earlier effective date for the awards of service connection for paranoid schizophrenia and of a TDIU rating, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.


Effective Date for Award of Service Connection for Paranoid Schizophrenia 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

On July 12, 2006, the Veteran filed an original claim of service connection for a psychiatric disability.  A December 2006 rating decision denied service connection for a psychiatric disability, and he was furnished notice of that determination and of his appellate rights in a December 2006 letter (mailed to his address of record at that time).  The December 2006 rating decision became final when he did not appeal that decision or submit any new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.156, 3.160(d), 20.302, 20.1103.

On December 17, 2008, the Veteran filed a petition to reopen the claim of service connection for a psychiatric disability.  A November 2009 rating decision reopened the claim and denied service connection for a psychiatric disability, and he was furnished notice of that determination and of his appellate rights in a November 2009 letter (mailed to his address of record at that time).  The November 2009 rating decision became final when he did not appeal that decision or submit any new and material evidence within one year following notice.  See id.

On August 11, 2011, the Veteran filed a petition to reopen the claim of service connection for a psychiatric disability.  A March 2012 rating decision reopened the claim and granted service connection for paranoid schizophrenia at a 70 percent rating, effective August 11, 2011 (the date of the instant petition to reopen).

The Veteran contends that the effective date for his award of service connection for paranoid schizophrenia should be either July 12, 2006 (the date of his original claim for such benefit) or December 17, 2008 (the date of his first petition to reopen his claim).  Both he and his representative have argued that he did not receive notice of either the December 2006 rating decision or the November 2009 rating decision.

As noted above, a December 2006 letter (providing notice of the December 2006 rating decision and appellate rights) was mailed to the Veteran's address of record at that time (which he provided on his July 2006 claim form), and there is no evidence to show that this December 2006 letter was ever returned to the sender or marked as undeliverable.  Therefore, the Board finds that the evidence of record does not support the Veteran's allegation of failing to receive notice of the December 2006 rating decision which denied his claim of service connection for a psychiatric disability.

In addition, as noted above, a November 2009 letter (providing notice of the November 2009 rating decision and appellate rights) was mailed to the Veteran's address of record at that time (which he provided on his December 2008 claim form), and there is no evidence to show that this November 2009 letter was ever returned to the sender or marked as undeliverable.  Therefore, the Board finds that the evidence of record does not support the Veteran's allegation of failing to receive notice of the November 2009 rating decision which reopened and denied his claim of service connection for a psychiatric disability. 

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity with regard to the regular mailing of notice attaches if VA mails notice to the last address of record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The mere assertion of non-receipt by an appellant is not enough to establish the clear evidence needed to overcome the presumption of regularity in the mailing of the notification letters at issue in this case.  Davis v. Principi, 17 Vet. App. 29, 37 (2003).  Here, the record does not contain any evidence that would support the Veteran's contentions that he did not receive the December 2006 and November 2009 notification letters.  His statements alone are insufficient to rebut the presumption of regularity in the administrative process and do not provide a route for an earlier effective date.  Id.   

There is no evidence or correspondence in the record that was received between the last final rating decision (in November 2009) and the instant claim to reopen (received on August 11, 2011) which could be construed as any type of claim for service connection for a psychiatric disability.  [The Board notes that a Report of General Information (VA Form 21-0820) documenting a telephone call with the Veteran, wherein he discussed his August 11, 2011 claim, was erroneously dated February 27, 2011, but this telephone call actually took place on February 27, 2012 (evidenced by the February 27, 2012 receipt date of the VA Form 21-0820 documenting such call, as noted in the March 2012 rating decision).]  Therefore, August 11, 2011 (the date of the instant claim to reopen) is the earliest possible (and appropriate) effective date for the award of service connection for paranoid schizophrenia, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).

Accordingly, the Board finds that an effective date earlier than August 11, 2011, for the award of service connection for paranoid schizophrenia, is not warranted, and the claim is denied.

Effective Date for Award of TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disability(ies).  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The March 2012 rating decision awarded the Veteran a TDIU rating, effective August 11, 2011 (the date on which service connection was granted at a 70 percent rating for paranoid schizophrenia, which is the disability upon which the TDIU rating is based).

The Veteran was not service-connected for any disabilities prior to August 11, 2011.

The Veteran's TDIU rating, awarded under the provisions of 38 C.F.R. § 4.16(a), is based solely upon his only service-connected disability (i.e., paranoid schizophrenia, rated 70 percent).  Because he was not in receipt of any benefits prior to August 11, 2011 for his service-connected paranoid schizophrenia (or for any other disability), an effective date earlier than August 11, 2011 is not warranted on any legal basis.  Therefore, the claim is denied.


ORDER

An effective date prior to August 11, 2011, for the award of service connection for paranoid schizophrenia, is denied.

An effective date prior to August 11, 2011, for the award of a TDIU rating, is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


